Citation Nr: 1607982	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-24 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg condition as secondary to the service-connected disabilities patellofemoral syndrome, bilateral knees and recurrent right ankle strain.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for hypertension as secondary to the service-connected disability post-traumatic stress disorder with depression.

4.  Entitlement to service connection for insomnia, sleep disturbances.  

5.  Entitlement to service connection for left ankle condition as secondary to the service-connected disabilities patellofemoral syndrome, bilateral knees and recurrent right ankle strain.

6.  Entitlement to service connection for migraine headaches. 

7.  Entitlement to service connection for ovarian cysts. 

8.  Entitlement to an effective date earlier than December 12, 2013, for the award of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Esq.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from October 1997 to January 2002. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions issued in November 2008 and in December 2013 by Regional Offices (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal is currently with the Atlanta RO.  

In the November 2008 rating decision, the Baltimore RO denied service connection for a bilateral leg condition, carpal tunnel syndrome, hypertension, insomnia/sleep disturbances, left ankle condition, migraine headaches, ovarian cysts, and bilateral flat feet, depression, panic attacks, and anxiety.  

In an October 2009 notice of disagreement (NOD), the Veteran expressed disagreement with that rating decision.

In June 2011 the Veteran withdrew the issues of entitlement to service connection for panic disorder, anxiety, and depression.  In a September 2012 rating decision, the RO granted service connection for bilateral pes planus.  As such, these matters are no longer on appeal.  

In September 2012, the RO issued a statement of the case (SOC), and the Veteran subsequently perfected her appeal via a VA Form 9 that same month.

In the December 2013 rating decision, the Atlanta RO granted entitlement to a TDIU and assigned an effective date of December 12, 2013.  In January 2014, the Veteran filed a NOD with the effective date assigned for the award of a TDIU.  

The Veteran was scheduled for a videoconference hearing before Veterans Law Judge Board in August 2015; however, she cancelled her hearing request prior to the hearing in August 2015.  

The issue of entitlement to an effective date earlier than December 12, 2013, for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a November 2015 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she was withdrawing the issues of entitlement to service connection for bilateral leg conditions, carpal tunnel syndrome, hypertension, insomnia, left ankle condition, ovarian cysts, and migraines.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a bilateral leg condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

4.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for insomnia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

5.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a left ankle condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

6.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for ovarian cysts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

7.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for migraines have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and her representative withdrew the appeals regarding the issues involving entitlement to service connection for bilateral leg conditions, carpal tunnel syndrome, hypertension, insomnia, left ankle condition, ovarian cysts, and migraines in a November 2015 statement.  Hence, with respect to such issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 


ORDER

The claim of entitlement to service connection for a bilateral leg condition is dismissed. 

The claim of entitlement to service connection for carpal tunnel syndrome is dismissed.

The claim of entitlement to service connection for hypertension is dismissed. 

The claim of entitlement to service connection for insomnia/ sleep disturbances is dismissed.  

The claim of entitlement to service connection for left ankle condition is dismissed.

The claim of entitlement to service connection for migraine headaches is dismissed. 

The claim of entitlement to service connection for ovarian cysts is dismissed.


REMAND

In a December 2013 rating decision, the RO granted entitlement to a TDIU, effective December 12, 2013.  In January 2014, the Veteran filed an NOD with the effective date assigned.  As an SOC has not been issued and the matter must be remanded for the originating agency to provide the Veteran with one.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC addressing entitlement to an effective date earlier than December 12, 2013 for the award of a TDIU.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting a substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  If, and only if, she perfects an appeal by the submission of a timely substantive appeal, should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


